Citation Nr: 0431402	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  02-09 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for a urethral 
stricture claimed as secondary to medication taken for 
service-connected bilateral ankle arthritis.  

2.  Entitlement to an increased rating for the service-
connected traumatic arthritis of the right ankle, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected traumatic arthritis of the left ankle, currently 
evaluated as 20 percent disabling.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
March 1972.  

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a December 2001 rating decision of the RO, 
which granted increased evaluations of 20 percent for 
traumatic arthritis of the right and left ankles.  It also 
comes to the Board on appeal from a November 2003 rating 
decision of the RO which denied service connection for 
urethral stricture as secondary to medications taken for the 
bilateral traumatic arthritis of the ankles.  

The veteran presented testimony before a Decision Review 
Officer at the RO in November 2002 and the undersigned 
Veterans Law Judge at the RO in November 2003.  Transcripts 
of the veteran's hearings have been associated with the 
record.  

The issues of increased ratings for the residuals of right 
and left ankle fractures are addressed hereinbelow, while 
service connection for urethral stricture resulting in 
hematuria is the subject of the Remand portion of this 
document.  That matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.  

2.  The service-connected residuals of a right ankle fracture 
are shown to be manifested by complaints of pain and 
limitation of motion of the ankle with related severe 
functional limitation more closely approximating malunion 
with marked right ankle disability.  

3.  The service-connected residuals of left ankle fracture 
are manifested by marked limitation of motion.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 30 percent 
for the service-connected residuals of the right ankle 
fracture have been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including 
Diagnostic Codes 5003, 5010, 5262, 5270, 5271 (2004).  

2.  The criteria for an increased rating higher than 20 
percent for the service-connected residuals of the left ankle 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a 
including Diagnostic Codes 5003, 5010, 5262, 5270, 5271 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

Service connection for the residuals of right and left ankle 
fractures has been in effect since March 1972.  The veteran 
submitted the instant claim for increased ratings in February 
2001.  He noted that he had been required to reduce his work 
hours due to his ankle disability.  

In November 2000, the veteran was seen by a VA clinic to 
obtain a note for reduced hours at his job.  A history of 
bilateral ankle fracture was noted.  The provider noted that 
the veteran did not take anything for pain due to a history 
of bleeding ulcers.  

A November 2000 letter from the veteran's treating physician 
indicates that the veteran was permanently disabled due to a 
bilateral ankle injury and that standing at work should be 
limited to no more than four hours per day.  

A VA treatment note dated in January 2001 indicates that the 
provider planned to arrange a physical therapy consultation 
based on the belief that strengthening the veteran's ankles 
would delay further degeneration.  

In March 2001 the veteran's ankle range of motion was within 
normal limits.  The examining physical therapist opined that 
the veteran might benefit from ankle supports and that he had 
been fitted for such devices.  

A May 2001 treatment note reflects the veteran's complaints 
of pain in both ankles which was aggravated by prolonged 
standing.  

A VA orthopedic examination was carried out in July 2001.  
The examiner reviewed the veteran's history.  The veteran 
denied surgical intervention on his ankles.  He described 
constant pain and associated weakness, stiffness, swelling, 
instability, fatigability, and lack of endurance.  

He indicated that his right ankle was worse than his left.  
He reported that he took over-the-counter analgesics for 
pain, with mild relief.  He indicated that he avoided taking 
medication.  He reported flare-ups of short duration, with 
average frequency of six times per day.  

The examiner noted that the veteran's ankle disability had 
required that the veteran shorten his work hours because his 
job required long hours of standing.  The examination 
revealed a normal gait without favoring either leg.  There 
was no obvious pronounced supination or pronation to the 
veteran's gait.  There was no edema or erythema in the 
veteran's ankles or obvious deformity.  Moderate crepitus was 
detected on range of motion of the right ankle, and no 
crepitus of the left.  

The range of motion testing revealed 38 degrees of plantar 
flexion, 10 degrees of dorsiflexion, 12 degrees of eversion, 
and 10 degrees of inversion.  The left ankle had 40 degrees 
of plantar flexion, 12 degrees of dorsiflexion, 15 degrees of 
eversion and 15 degrees of inversion.  

X-ray studies revealed significant degenerative changes 
involving the ankle mortise, with healed fracture at the 
distal tibial shaft.  There was anterior osteophytosis and 
marked narrowing of the anterior ankle mortise.  The 
diagnosis was that of post-traumatic osteoarthritis of the 
ankles bilaterally, with the right being severe and the left 
being mild to moderate.  

In a July 2001 addendum, the examiner indicated that, during 
flare ups, the veteran experienced a minimum of approximately 
50 percent additional loss of function resulting in marked 
limitation of motion, right ankle greater than left.

The veteran submitted a statement to the RO in January 2002.  
He argued that there was some deformity of his ankles.  He 
indicated that the July 2001 examiner's statement that his 
job involved 12 hours of standing per day was incorrect, and 
noted that he could stand for no longer than two hours per 
day.  He noted that he did not take prescription analgesics 
and stated his belief that such medications had caused 
stomach and urinary problems.  With his statement the veteran 
submitted a medical restrictions assessment form that 
indicated that he could stand for up to two hours 
continuously.  

In November 2002, the veteran testified at a hearing at the 
RO.  He pointed out what he perceived as being inaccuracies 
in the May 2002 Statement of the Case.  He noted that he 
could not take many medications for pain relief because he 
had stomach and bladder problems.  

He indicated that his VA treatment records did not reflect a 
great deal of treatment for his ankles because he had been 
told that there was no treatment.  He testified that he had 
quit his job at the post office because of the pain in his 
ankles, and that there was no other position he could work in 
that did not require standing.  He noted that he was being 
retrained under the VA vocational rehabilitation program.  

On VA examination in December 2002, the veteran complained of 
having pain in both ankles, the right being worse.  He 
reported periodic weakness when walking.  He also reported 
giving way of his ankles as well as general instability.  He 
indicated that his shoes sometimes felt tight, causing 
bilateral foot numbness.  He complained of fatigability and 
lack of endurance due to pain and weakness.  

The veteran endorsed flare-ups and noted that he experienced 
locking of his ankles at those times.  He indicated that he 
took Tylenol occasionally, but that he was unable to take any 
other type of anti-inflammatory due to stomach problems.  He 
noted that flare-ups could last anywhere from days to months, 
with usual precipitating factors being any type of weight 
bearing activity.  

The range of motion testing of the right ankle revealed 10 
degrees of dorsiflexion, both passive and active, and plantar 
flexion to 15 degrees.  His range of motion of the left ankle 
was 15 degrees of dorsiflexion and 30 degrees of plantar 
flexion.  

The veteran exhibited an antalgic gait with a limp favoring 
the right leg.  Circumference of the right ankle was 11 
inches and circumference of the left was 10.5 inches.  Muscle 
strength was unaffected and sensation appeared to be intact.  

The examiner noted that, although the veteran reported pain 
on movement and walking, there did not appear to be any 
objective significant evidence of pain.  The veteran's ankles 
were completely nontender to palpation and appeared to be 
stable, with no ligamentous laxity, edema or effusion.  

The examiner noted that there definitely appeared to be 
ankylosis, primarily in the right ankle, but that it appeared 
to be stable.  The X-ray studies were noted to show bilateral 
osteoarthritis.  The diagnosis was that of bilateral 
traumatic arthritis.  

The veteran testified before the undersigned in November 
2003.  He stated that he had quit his job at the post office 
because of his ankle disability.  He presented information 
concerning the decrease in his income and argued that such 
decrease was due to his ankle disability.  He noted that his 
pain was worst when he stood.  

He indicated that he had been prescribed ankle braces, but 
that he did not wear them because they were uncomfortable.  
He stated that he experienced locking of his ankles and that 
he could not walk up inclines.  

A July 2002 VA treatment note indicates that July 2001 X-ray 
studies had revealed mild degenerative joint disease in the 
left ankle and severe degenerative joint disease in the 
right.  Medications were prescribed, and the provider 
indicated that an orthopedic appointment would be considered 
if the medications were not successful in treating the 
veteran's condition.  

An additional VA orthopedic examination was carried out in 
May 2004.  The veteran presented with an antalgic gait which 
favored the right more than the left ankle.  He complained of 
bilateral ankle pain, chronic and constant, described as a 
dull ache graded anywhere between a two to a nine out of ten.  
He complained of bilateral ankle weakness, stiffness and 
swelling, as well as heat and redness.  

The veteran reported that the instability was worse on the 
right, and that it was activity driven.  He indicated that he 
experienced locking, especially of the right ankle, in 
extension or plantar flexion.  He endorsed fatigue and marked 
lack of endurance of both ankles.  He indicated that there 
was little, if any, locking of the left ankle.  

The veteran stated that he could walk 200 yards on a flat 
surface before developing severe pain, and that stairs also 
caused severe pain.  He reported that he used cruise control 
while driving to avoid ankle pain.  He complained of entire 
body fatigue secondary to pain in his ankles.  He indicated 
that he experienced locking of the right ankle, at which time 
no weight bearing was possible.  He endorsed flare-ups on the 
right ankle, three days per week, which caused 100 percent 
limitation.  He noted that such flare ups lasted up to 24 
hours.  

Regarding the left ankle, the veteran also endorsed flare-
ups.  The examiner noted that the effect of the disability on 
the veteran's usual occupation was significant in that he had 
to leave a construction trade in 1990, at which time he took 
a job with the post office.  He also noted that the postal 
job also caused severe pain due to constant standing and 
ambulation.  

The examiner also indicated that the veteran's daily 
activities were extremely limited in that he had severe pain 
on stairs and hills.  On physical examination, the veteran's 
right ankle was more deformed that the left.  

The veteran had marked swelling of the lateral and medial 
malleoli and tenderness of the right ankle.  He had decreased 
sensation to light touch.  He was able to dorsiflex only to 
one or two degrees, with passive range of motion on 
dorsiflexion being five degrees.  

After five repetitions of dorsiflexion, no movement was 
possible without pain.  Actively and passively, and after 
five repetitions, plantar flexion of the right ankle was to 
25 degrees.  Inversion was painful at 10 degrees and eversion 
was painful at five degrees.  The left ankle was tender, with 
no redness.  There was mild swelling.  

The veteran had decreased sensation.  Dorsiflexion was to 
eight degrees actively and passively, and to five degrees 
after five repetitions.  Plantar flexion actively and 
passively was to 30 degrees, and was to 22 degrees after five 
repetitions.  Inversion was to 35 degrees and eversion was to 
two degrees.  

The X-ray studies taken in July 2001 were noted to reveal 
significant degenerative changes in the right ankle and 
posttraumatic changes in the left.  The diagnosis was that of 
traumatic bilateral degenerative arthritis.  

The examiner indicated that pain and lack of endurance 
significantly limited the veteran's functional ability during 
flare-ups.  He also indicated that the disability resulted in 
excess fatigability and incoordination in the right ankle.  


II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. Also, VA is required to request that 
a claimant provide any evidence in his or her possession that 
pertains to the claim.  

In the present case, the veteran's claim request for 
increased ratings for bilateral traumatic arthritis of the 
ankles was received in February 2001.  The RO responded with 
a letter dated in May 2001.  That correspondence instructed 
the veteran regarding the evidence necessary to substantiate 
his claims and requested that he identify evidence supportive 
of the claims.  

An August 2003 letter also provided the veteran with an 
opportunity to identify or submit further evidence in support 
of his claim.  An April 2004 letter instructed the veteran to 
identify or submit any additional pertinent evidence.

The Board also observes that the veteran was advised, via a 
May 2002 Statement of the Case and Supplemental Statements of 
the Case dated in March 2003 and June 2004 of the information 
and evidence necessary to substantiate these claims.  
Moreover, the veteran presented testimony regarding his 
bilateral ankle disabilities at hearings before the RO 
decision review officer and the undersigned Veteran's Law 
Judge.

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained, 
and the veteran has been afforded VA examinations.  The 
veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  

Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  


III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2004).  

In rating the service-connected residuals of a fracture of 
the ankles, all applicable Diagnostic Codes must be 
considered, to include Diagnostic Codes 5010, 5262, 5270 and 
5271.  

The Board notes that the VA examinations have indicated that 
the veteran had pain in both ankles due to arthritis, with a 
resulting impairment of function which is more severe on the 
right.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated under arthritis, 
degenerative.  

Degenerative arthritis is rated under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies: (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

The veteran's right ankle disability is currently evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, for 
limitation of motion of the ankle, and a 20 percent rating is 
assigned (representing the maximum rating available under 
that Diagnostic Code) consistent with a level of impairment 
reflective of marked impairment of motion.  

Disability ratings in excess of 20 percent are available 
under Diagnostic Code 5262, if there is malunion of tibia and 
fibula with marked ankle disability or under Diagnostic Code 
5270, if the ankle is shown to be ankylosed.  


i.  Right Ankle

Based on the entire evidence of record, as discussed 
hereinabove, the Board finds that the veteran's service-
connected residuals of the right ankle fracture are shown to 
more nearly approximate a disability picture that is 
consistent with that of malunion with marked ankle disability 
warranting the assignment of a 30 percent rating under the 
provisions of Diagnostic Code 5262.  

In particular, the veteran continues to experience 
significant pain, weakness, instability, stiffness, 
discomfort and swelling of the ankle and now is shown to have 
additional functional impairment due to pain on flare-ups and 
excess fatigability.  

Thus, the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 do 
provide a basis for a higher rating than that currently 
assigned.  See DeLuca v Brown, 8 Vet. App. 202 (1995).  

Accordingly, based on its review of the evidence of record, 
the Board finds that a 30 percent rating is for application 
in this case in rating the service-connected residuals of the 
right ankle fracture.  


ii.  Left Ankle

With regard to the veteran's left ankle, the Board concludes 
that a rating higher than the current 20 percent evaluation 
is not for application.  In this regard the Board notes that 
there is no evidence of ankylosis of the left ankle.  Nor is 
there evidence of nonunion or malunion of the tibia or 
fibula.  

The range of motion testing on the most recent VA examination 
revealed eight degrees of dorsiflexion and 30 degrees of 
plantar flexion, with decreases after repeated testing.  
Though the veteran's limitation of motion of the left ankle 
is clearly marked, the manifestations of the left ankle 
disability are contemplated by the schedular criteria for 
limited motion of the ankle.  

Therefore, there is no appropriate basis for concluding that 
the disability more nearly approximates the criteria for a 30 
percent evaluation than those for a 20 percent evaluation.  

In this determination, the Board has considered the 
applicability of the benefit of the doubt doctrine. However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b).  




ORDER

An increased evaluation of 30 percent for the service-
connected right ankle disability is granted, subject to the 
criteria governing the payment of monetary benefits.  

An increased evaluation in excess of 20 percent for the 
service-connected left ankle disability is denied.  



REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law in November 2000.  The VCAA is also applicable to 
the remaining claims on appeal.

The Board observes that a February 2002 VA treatment note 
indicates that the veteran was scheduled for a ureteroscopy 
on March 25, 2002.  The report of this testing is not 
associated with the record.  

The Board further notes that a July 2002 VA treatment record 
indicates that the veteran had been hospitalized and 
evaluated by urology.  It is unclear whether such 
hospitalization was associated with the March 2002 
ureteroscopy or was separate from that testing.  

In any event, the records pertaining to the 2002 urological 
testing and treatment should be obtained and reviewed in the 
adjudication of the veteran's claim of service connection for 
urethral stricture and resulting hematuria.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The appellant should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
appellant.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  The RO should 
also obtain all outstanding VA inpatient 
and outpatient treatment records for the 
period from January 2002 to the present.  

3.  Upon completion of the above 
development, the RO should make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature, extent and likely etiology of the 
claimed urethral stricture with 
hematuria.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  Based upon 
the review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
urethral stricture with resulting 
hematuria is due to his use of prescribed 
nonsteroidal anti-inflammatory 
medications for the service connected 
arthritis.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that the urethral 
stricture with resulting hematuria was 
aggravated by the veteran's use of 
prescribed nonsteroidal anti-inflammatory 
medications.  The complete examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be clearly set forth in the 
examination report.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



